HAYS, Circuit Judge
(dissenting):
I do not believe that there exists a proper basis for assuming federal jurisdiction over this action. The action is clearly not one involving a deprivation of those personal liberties which alone justify the invocation of § 1343(3) as a basis for jurisdiction.
In Eisen v. Eastman, 421 F.2d 560 (2d Cir. 1969) this court said that cases involving denials or revocations of licenses or discharges from public employment present difficulty and “can be viewed about equally well as complaining of a deprivation of the personal liberty to pursue a calling of one’s choice or of the profits or emoluments deriving therefrom.” We are now told that since it is the prevailing view to sustain civil rights jurisdiction in such eases, jurisdiction over the present action is clear. Yet the cases which form the basis for the view expressed in Eisen, cases where jurisdiction was predicated upon § 1343 (3), involved situations more clearly concerned with the deprivation of personal liberties than does the present suit.1
*963This cour.t in Eisen, and in McCall v. Shapiro, 416 F.2d 246 (2d Cir. 1969) has clearly reaffirmed its adherence to the rule of Hague v. CIO, 307 U.S. 496, 59 S.Ct. 954 (1939).
Gold’s complaint charges only that his license was suspended as a result of the pursuit of improper economic regulatory policies by the Secretary of State. The allegations that the Secretary through his actions has been instrumental in inciting disruptive demonstrations at Gold’s place of business are too vague and conclusory to serve as a predicate for § 1343(3) jurisdiction. Powell v. Workmen’s Compensation Bd., 327 F.2d 131, 137 (2d Cir. 1964). Nor does he charge that the proceedings leading to his license suspension failed to accord him procedural due process, and an examination of the order suspending him indicates that there would be little merit in such a charge. Finally, Gold may have his license restored by taking steps which injure him only in his property— restoration of money taken in as fees and agreement to charge no more than a month’s rent as a finder’s fee in the future. This, then, is quite a different situation from that presented in Birnbaum v. Trussell, 371 F.2d 672 (2d Cir. 1966) where the removal of a doctor from a hospital staff position under charges of race prejudice was bound to permanently injure the physician in his medical career. In my view, these considerations necessarily lead to the conclusion that this case is not one of those where the right or immunity alleged to be violated “is one of personal liberty, not dependent for its existence upon the infringement of property rights.” Hague v. CIO, supra, 307 U.S. at 531, 59 S.Ct. at 971; Eisen v. Eastman, supra; McCall v. Shapiro, supra.
Furthermore, although Gold might have attempted to satisfy the $10,000 jurisdictional amount of 28 U.S.C. § 1331 (1964) by showing the decrease in net worth of his real estate business which would be caused by his adherence .to the maximum fee limitation, his unsubstantiated claim for damages in the amount of $100,000 lacks sufficient specificity in this regard. See McNutt v. General Motors Acceptance Corp., 298 U.S. 178, 181, 56 S.Ct. 780, 80 L.Ed. 1135 (1936).

. Some of these cases, where the court assumes jurisdiction, but finds no wrong within the purview of § 1983, see, e. g., Berry v. Allen, 411 F.2d 1142 (6th Cir. 1969), or where no reference at all is made to Hague v. CIO, 307 U.S. 496, 59 S.Ct. 954, 83 L.Ed. 1423 (1939), see Cobb v. City of Malden, 202 F.2d 701 (1st Cir. 1953), can only be explained as instances where the court fails to take into account Hague's interpretation of § 1343(3).
In Cobb, where it was alleged that city officials had impaired the obligations of teachers’ contracts by failing to appropriate funds, the court assumed jurisdiction on the authority of Bomar v. Keyes, 162 F.2d 136 (2d Cir.), cert. denied, 332 *963U.S. 825, 68 S.Ct. 166, 92 L.Ed. 400 (1947), alone, with no citation to the Hague case at all. Xet Bomar involved a quite different situation, for there the action was based on a teacher’s discharge allegedly because of displeasure at the teacher’s assumption of federal jury duty.